Name: Commission Regulation (EEC) No 2393/88 of 29 July 1988 amending Regulation (EEC) No 577/86 on the application of accession compensatory amounts to certain processed cereals products in view of the accession of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/78 Official Journal of the European Communities 30 . 7. 88 COMMISSION REGULATION (EEC) No 2393/88 of 29 July 1988 amending Regulation (EEC) No 577/86 on the application of accession compensatory amounts to certain processed cereals products in view of the accession of Spain whereas the said amount should accordingly not be fixed ; whereas the parties concerned should however be permitted to recover the accession compensatory amounts already levied for these products before the entry into force of this Regulation ; Whereas the Management Committee for Cereals has not ­ delivered an opinion within the time limit laid down by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, and Council Regulation (EEC) No 4007/87 ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 2221 /88 0, Whereas Council Regulation (EEC) No 2222/88 (4) fixes the prices applicable to cereals for the 1988/89 marketing year ; whereas the accession compensatory amounts fixed by Commission Regulation (EEC) No 577/86 0 as last amended by Regulation (EEC) No 1924/88 (6), should be adjusted accordingly for the 1988/89 marketing year ; whereas, however, in accordance with the abovemen ­ tioned Article 90 ( 1 ) and subject to subsequent decisions by the Council, that adjustment may only be made in respect of the period from 1 July to 31 December 1988 ; Whereas the abolition of accession compensatory amounts for maize and common wheat leads to the abolition of the said amounts for processed products derived from such cereals ; whereas, as regards bran, the abolition of the accession compensatory amount for common wheat and maize leads to a very small amount ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 577/86 is hereby amended as follows : 1 . Annex I is replaced by the Annex hereto. 2 . Annex II is repealed Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply however, at the request of interested parties with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 378 , 31 . 12. 1987, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26 . 7 . 1988, p. 16 . (4) OJ No L 197, 26. 7 . 1988, p. 18 . 0 OJ No L 57, 1 . 3 . 1986, p. 16 . 6) OJ No L 169, 1 . 7 . 1988 , p. 8 . 30 . 7. 88 Official Journal of the European Communities No L 205/79 ANNEX (ECU/tonnes) CN Code Table Additional code Notes Coefficient Accession compensatory amount 1102 90 10 ' 1102 90 30 1102 90 90 1103 1200 1103 19 10 1103 19 30 1103 19 90 1103 29 10 1103 29 20 1103 29 30 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 30 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 29 10 1104 29 30 1104 29 95 1104 29 99 1107 10 91 1107 10 99 1107 20 00 1 1 1 1 1 1 1 1 4 4 . 4 4 4 4 1 1 7 285 7 286 7 285 7 286 7 285 7 286 7 285 7 286 7 290 7 291 7 293 7 290 7 291 7 293 7 285 7 286 1,02 1,02 1,02 1,02 1,40 1,02 1,40 1,02 1,02 1,02 1,02 1,02 1,02 1,02 1,02 1,40 1,02 1,80 1,02 1,02 1,02 1,02 1,40 1,60 1,02 1,02 1,40 1,02 1,02 1,02 1,02 1,02 1,02 1,02 1,02 1,02 1,02 1,02 1,78 1,33 1,55 8,91 8,56 8,91 8,91 11,75 7,30 12,24 8,91 8,91 7,30 8,91 8,56 8,91 8,91 8,91 12,24 8,56 15,10 7,30 8,91 8,91 8,91 12,24 13,98 8,91 8,56 11,75 8,56 8,56 8,91 8,91 7,30 8,91 8,91 7,30 7,30 8,91 8,91 15,56 11,62 13,55